SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: February 27, 2004 BAR HARBOR BANKSHARES MAINE 841105-D 01-0293663 (State) (Commission File Number) (IRS Employer ID) Address of Principal Executive Offices: PO Box 400, 82 Main Street Bar Harbor, ME 04609-0400 Registrants Telephone Number: (207) 288-3314 ITEM 5  OTHER EVENTS AND REGULATION FD DISCLOSURE On February 27, 2004  Bar Harbor Bankshares (AMEX: BHB), issued a press release announcing the approval by the BHB Board of Directors of a plan to restructure BTI Financial Group, BHBs wholly owned financial services subsidiary. A copy of the BHB press release is attached as an exhibit to this Form 8-K. ITEM 7  FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements: Not applicable (b) Pro forma financial information: Not applicable (c) Exhibits: The following exhibit is filed herewith: Exhibit No. Description of Exhibit 99.1 Press Release dated
